J-S01038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    RONALD ALAN MURRAY                         :
                                               :
                      Appellant                :       No. 770 MDA 2017

              Appeal from the Judgment of Sentence April 6, 2016
                In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0001294-2015


BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 09, 2018

        Appellant, Ronald Alan Murray, appeals nunc pro tunc from the

judgment of sentence entered in the Franklin County Court of Common

Pleas, following his open plea of nolo contendere to driving under the

influence (“DUI”) and recklessly endangering another person (“REAP”).1 We

affirm.

        The relevant facts and procedural history of this case are as follows.

On February 15, 2016, Appellant entered an open plea of nolo contendere to

DUI and REAP. Appellant’s convictions stem from an incident on March 20,

2015, in which Appellant drove while intoxicated with two passengers in his

car. Appellant crashed the car and one of his passengers sustained six rib
____________________________________________


1   75 Pa.C.S.A. § 3802(d)(1)(ii); 18 Pa.C.S.A. § 2705, respectively.
J-S01038-18


fractures as a result of the accident. The court sentenced Appellant on April

6, 2016, to twelve (12) to sixty (60) months’ imprisonment for DUI, and a

consecutive six (6) to twenty-four (24) months’ imprisonment for REAP.

Appellant did not file post-sentence motions or a direct appeal.

        On October 20, 2016, Appellant timely filed a pro se petition under the

Post Conviction Relief Act (“PCRA”).2 The court appointed counsel, who filed

an amended PCRA petition on December 19, 2016. In the amended petition,

Appellant alleged, inter alia, he contacted plea counsel multiple times about

filing a direct appeal but counsel failed to respond to Appellant’s requests.

Appellant said his wife even contacted counsel about filing an appeal but

counsel ignored her too. Appellant claimed he thought the court was going

to    impose   concurrent      terms    of     imprisonment    based   on   Appellant’s

discussions with plea counsel prior to the sentencing hearing.               Appellant

insisted he wanted to raise a sentencing challenge on direct appeal.

Appellant sought relief in the form of resentencing, withdrawal of his plea, or

reinstatement of his appellate rights nunc pro tunc.

        On April 6, 2017, the parties appeared for a PCRA hearing, at which

time    PCRA counsel informed the               court that    the   parties agreed   to

reinstatement of Appellant’s direct appeal rights nunc pro tunc based on plea

counsel’s acknowledgement that Appellant wanted to file a direct appeal and

____________________________________________


2   42 Pa.C.S.A. §§ 9541-9546.



                                             -2-
J-S01038-18


counsel neglected to do so.           Consequently, the court entered an order

restoring Appellant’s direct appeal rights nunc pro tunc by stipulation of the

parties.     PCRA counsel did not expressly ask the court to reinstate

Appellant’s post-sentence motion rights nunc pro tunc, and the court did not

do so. On Monday, May 8, 2017, Appellant timely filed a notice of appeal

nunc pro tunc. That same day, the court ordered Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

Appellant timely filed his Rule 1925(b) statement on May 26, 2017.

       Appellant raises one issue for our review:

           WHETHER    THE   TRIAL  COURT’S   IMPOSITION  OF
           CONSECUTIVE    SENTENCES   WAS   AN   ABUSE   OF
           DISCRETION AS THE IMPOSITION OF CONSECUTIVE
           SENTENCES WAS EXCESSIVE BASED ON THE CRIMINAL
           CONDUCT AT ISSUE FOR DRIVING UNDER THE INFLUENCE
           AND RECKLESSLY ENDANGERING ANOTHER PERSON
           ARISING FROM THE SAME CRIMINAL ACT?

(Appellant’s Brief at 3).3

       Appellant argues the court’s imposition of consecutive sentences was

manifestly excessive. Appellant asserts the court essentially sentenced him

twice for the same criminal act because his DUI and REAP convictions arose

from the same criminal conduct, namely, his driving while intoxicated.

Appellant insists the nature of his crimes are so intertwined that imposition

____________________________________________


3 In his statement of questions presented, Appellant raised an additional
issue. Nevertheless, Appellant withdrew that claim in his argument section,
so we give it no further attention.



                                           -3-
J-S01038-18


of consecutive sentences was unduly harsh. Appellant claims he asked the

court to impose concurrent sentences at the sentencing hearing and set

forth argument in support of that position.         Appellant concludes the court

abused its discretion by imposing consecutive sentences, and this Court

must vacate and remand for resentencing. As presented, Appellant’s issue

challenges the discretionary aspects of his sentence. See Commonwealth

v.   Gonzalez-Dejusus,        994 A.2d 595   (Pa.Super.     2010)       (explaining

challenge to imposition of consecutive sentences implicates discretionary

aspects of sentencing). Generally, objections to the discretionary aspects of

a sentence are waived if they are not raised at the sentencing hearing or in a

timely filed post-sentence motion. Commonwealth v. Griffin, 65 A.3d 932

(Pa.Super. 2013), appeal denied, 621 Pa. 682, 76 A.3d 538 (2013).                   See

also Pa.R.Crim.P. 720(A)(1) (stating post-sentence motion shall be filed no

later than 10 days after imposition of sentence).

      Where the court reinstates direct appeal rights nunc pro tunc based on

counsel’s ineffectiveness, the defendant is not automatically entitled to

reinstatement   of   his    post-sentence     rights    nunc   pro    tunc     as   well.

Commonwealth         v.    Liston,   602 Pa. 10,   977 A.2d 1089      (2009).

Nevertheless, a PCRA court can reinstate a defendant’s post-sentence rights

nunc pro tunc if the defendant successfully pleads and proves he was

deprived of the right to file and litigate post-sentence motions as a result of

ineffective assistance of counsel.      Id. at 19 n.9, 977 A.2d at 1094 n.9


                                        -4-
J-S01038-18


(noting counsel may be deemed ineffective for failing to file post-sentence

motions when claim requires preservation in trial court for purposes of

appellate review).   Compare Commonwealth v. Fransen, 986 A.2d 154

(Pa.Super. 2009) (holding PCRA petitioner who obtains reinstatement of

direct appeal rights nunc pro tunc is not entitled to reinstatement of post-

sentence rights nunc pro tunc if he did not request that relief with PCRA

court; appellant’s claim that he was entitled to file post-sentence motions

and to have benefit of evidentiary hearing warranted no relief where

appellant did not plead or prove in PCRA petition that he was deprived of

right to file post-sentence motions).

      Instantly, Appellant entered an open plea of nolo contendere on

February 15, 2016, to DUI and REAP. Appellant proceeded to sentencing on

April 6, 2016, at which time plea counsel argued for imposition of concurrent

sentences. The court declined Appellant’s request and imposed consecutive

sentences for Appellant’s crimes.        Appellant did not file post-sentence

motions or a direct appeal. Appellant subsequently filed a PCRA petition and

amended PCRA petition, alleging plea counsel’s ineffectiveness for failing to

file a direct appeal on Appellant’s behalf. Appellant claimed he thought the

court was going to impose concurrent terms of imprisonment, based on

Appellant’s discussions with plea counsel, so he wanted to raise a sentencing

challenge on direct appeal.    On April 6, 2017, the parties appeared for a

PCRA hearing, at which time PCRA counsel informed the court that the


                                        -5-
J-S01038-18


parties agreed to reinstatement of Appellant’s direct appeal rights nunc pro

tunc.    Consequently, the court entered an order restoring only Appellant’s

direct appeal rights nunc pro tunc, by stipulation of the parties.

        Consistent with Liston and Fransen, Appellant needed to plead in his

PCRA petition that plea counsel deprived him of the opportunity to litigate a

post-sentence motion. See Liston, supra; Fransen, supra. Nevertheless,

Appellant did not expressly raise in his PCRA petition or amended PCRA

petition counsel’s ineffectiveness for failing to file post-sentence motions on

Appellant’s behalf.   Likewise, Appellant did not expressly ask the court to

restore his post-sentence motion rights nunc pro tunc. The failure to file a

post-sentence motion challenging the discretionary aspects of sentencing

arguably waived his issue on appeal. See Griffin, supra.

        On the other hand, Appellant’s PCRA petition made clear he wanted to

raise a sentencing challenge on appeal, so restoration of Appellant’s direct

appeal rights nunc pro tunc without restoration of Appellant’s post-sentence

motion rights nunc pro tunc, was essentially an empty gesture. In light of

Appellant’s stated intent to raise a sentencing claim on appeal, the PCRA

court could have restored Appellant’s post-sentencing rights as well.     See

Commonwealth v. Rivera, 154 A.3d 370 (Pa.Super. 2017) (en banc),

appeal denied, ___ Pa. ___, 169 A.3d 1072 (2017) (affirming PCRA court’s

reinstatement of appellant’s post-sentence motion and direct appeal rights

nunc pro tunc based on counsel’s ineffectiveness for failing to consult with


                                     -6-
J-S01038-18


appellant about whether he wanted to file direct appeal; PCRA court properly

restored Appellant’s post-sentencing rights nunc pro tunc because one issue

appellant wanted to raise regarding withdrawal of his guilty plea required

preservation in trial court).    Further, the court’s Rule 1925(a) opinion

addresses Appellant’s discretionary aspects of sentencing claim on the

merits.    Thus, the court has already examined the issue Appellant would

have raised in a post-sentence motion nunc pro tunc.        Therefore, in the

interest of judicial economy, we will review Appellant’s sentencing issue.

        When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial

question as to the appropriateness of the sentence under the Sentencing

Code.     Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);

Pa.R.A.P. 2119(f). This Court must evaluate what constitutes a substantial

question on a case-by-case basis. Commonwealth v. Paul, 925 A.2d 825

(Pa.Super. 2007).    A substantial question exists “only when the appellant

advances a colorable argument that the sentencing judge’s actions were

either: (1) inconsistent with a specific provision of the Sentencing Code; or

(2) contrary to the fundamental norms which underlie the sentencing

process.” Commonwealth v. Sierra, 752 A.2d 910, 913 (Pa.Super. 2000).

        A claim of excessiveness can raise a substantial question as to the

appropriateness of a sentence under the Sentencing Code, even if the


                                     -7-
J-S01038-18


sentence is within the statutory limits. Mouzon, supra at 430, 812 A.2d at

624. Bald allegations of excessiveness, however, do not raise a substantial

question to warrant appellate review. Id. at 435, 812 A.2d at 627. Rather,

a substantial question exists “only where the appellant’s Rule 2119(f)

statement sufficiently articulates the manner in which the sentence violates

either a specific provision of the sentencing scheme set forth in the

Sentencing Code or a particular fundamental norm underlying the sentencing

process….”   Id.   See Gonzalez-Dejusus, supra at 598-99 (explaining as

general rule that court’s exercise of discretion in imposing consecutive

versus concurrent sentences does not present substantial question; noting

that imposition of consecutive sentences raises substantial question in only

rare and most extreme cases; thus, key to resolving preliminary substantial

question inquiry is whether decision to sentence consecutively raises

aggregate sentence to, what appears on its face to be, excessive level in

light of criminal conduct at issue).

      Here, the court sentenced Appellant to 12 to 60 months’ imprisonment

for DUI and a consecutive term of 6 to 24 months’ imprisonment for REAP.

Appellant’s convictions stemmed from an incident where Appellant drove

while intoxicated and crashed his vehicle, causing one of his passengers to

sustain multiple rib fractures as a result of the accident.        Based on

Appellant’s prior record score of five, the standard range for Appellant’s DUI

offense was 12 to 18 months’ imprisonment, and 6 to 12 months’


                                       -8-
J-S01038-18


imprisonment for REAP.        Thus, the court imposed consecutive low-end

standard range sentences.        Appellant’s challenge to the imposition of

consecutive sentences under these facts does not necessarily raise a

substantial question. See id. Compare Commonwealth v. Dodge, 859
A.2d 771 (Pa.Super. 2004), vacated and remanded on other grounds, 594
Pa. 345, 935 A.2d 1290 (2007) (holding appellant’s claim of excessiveness

raised substantial question where court imposed consecutive standard range

sentences for 37 counts of non-violent theft-related offenses for aggregate

sentence of 58½ to 124 years’ imprisonment).

      Moreover, the court explained its sentencing rationale on the record as

follows:

           Sir, I have reviewed this pre-sentence report prepared by
           our probation department, and I’ve heard what [the
           Commonwealth] has said, your attorney has said on your
           behalf, what you have said and have considered the letters
           that have been written as well. The letter from [your
           injured passenger] is one of support for you. From reading
           the affidavit of probable cause relating to the crime it
           appears that his son was also a passenger in the car at the
           time and also from reading his account of what happened
           that young man said that you refused to let his father
           drive. The fear that must have been in that little boy when
           you were having difficulty driving and you would not let
           someone else drive sticks with me.

           The two charges for which you’ll be sentenced are DUI due
           to the controlled substance being in your system as well as
           alcohol to the point of a .09 blood alcohol content. The
           gravity score is a five. Because of your prior record that
           spans from 1998 through 2014 you have a score of five
           making the standard range 12 to 18 [months].

           Additionally you’re here to be sentenced for reckless[ly]

                                      -9-
J-S01038-18


         endangering another person which carries a gravity score
         of three and with your prior record score of five the
         standard rage is 6 to 12 [months]. These two offenses
         really are separate and distinct. You were driving a vehicle
         with those medications in your system and alcohol, and
         you’ll be sentenced for that and separately be sentenced
         for the reckless endangering due to the fact that there was
         not…just one person injured, there were two [who] were
         put at jeopardy because of your conduct in operating that
         motor vehicle….

(N.T. Sentencing, 4/6/16, at 8-9).           The record supports the court’s

imposition of consecutive sentences.    Thus, even if Appellant had properly

preserved his sentencing claim in a post-sentence motion nunc pro tunc,

Appellant would not be entitled to relief. Accordingly, we affirm.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 03/09/2018




                                    - 10 -